15-2382
     Cao v. Lynch
                                                                                        BIA
                                                                                  Poczter, IJ
                                                                               A205 442 607

                         UNITED STATES COURT OF APPEALS
                             FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals for
 2   the Second Circuit, held at the Thurgood Marshall United States
 3   Courthouse, 40 Foley Square, in the City of New York, on the
 4   5th day of January, two thousand seventeen.
 5
 6   PRESENT:
 7            RALPH K. WINTER,
 8            ROSEMARY S. POOLER,
 9            DEBRA ANN LIVINGSTON,
10                 Circuit Judges.
11   _____________________________________
12
13   CHENGCHENG CAO,
14            Petitioner,
15
16                  v.                                               15-2382
17                                                                   NAC
18   LORETTA E. LYNCH, UNITED STATES
19   ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                    Theodore N. Cox, New York, New York.
24
25   FOR RESPONDENT:                     Benjamin C. Mizer, Principal Deputy
26                                       Assistant Attorney General; Jesse M.
27                                       Bless, Senior Litigation Counsel;
28                                       Colette J. Winston, Trial Attorney,
29                                       Office of Immigration Litigation,
30                                       United States Department of Justice,
31                                       Washington, D.C.
1        UPON DUE CONSIDERATION of this petition for review of a

2    Board of Immigration Appeals (“BIA”) decision, it is hereby

3    ORDERED, ADJUDGED, AND DECREED that the petition for review is

4    DENIED.

5        Petitioner Chengcheng Cao, a native and citizen of the

6    People’s Republic of China, seeks review of a July 9, 2015,

7    decision of the BIA affirming a November 25, 2013, decision of

8    an Immigration Judge (“IJ”) denying Cao’s application for

9    asylum, withholding of removal, and relief under the Convention

10   Against Torture (“CAT”).    In re Chengcheng Cao, No. A205 442

11   607 (B.I.A. July 9, 2015), aff’g No. A205 442 607 (Immig. Ct.

12   N.Y. City Nov. 25, 2013).    We assume the parties’ familiarity

13   with the underlying facts and procedural history in this case.

14       We have reviewed both the IJ’s and the BIA’s opinions “for

15   the sake of completeness.”      Wangchuck v. Dep’t of Homeland

16   Sec., 448 F.3d 524, 528 (2d Cir. 2006).              The applicable

17   standards of review are well established.             See 8 U.S.C.

18   § 1252(b)(4)(B); Yanqin Weng v. Holder, 562 F.3d 510, 513 (2d

19   Cir. 2009).

20       Absent    past   persecution,   an   applicant   may   establish

21   eligibility for asylum by demonstrating a well-founded fear of
                                     2
1    future persecution, 8 C.F.R. § 1208.13(b)(2), which must be

2    both subjectively credible and objectively reasonable.                See

3    Ramsameachire v. Ashcroft, 357 F.3d 169, 178 (2d Cir. 2004).

4    To establish a well-founded fear, an applicant must show either

5    a reasonable possibility that she would be singled out for

6    persecution or that the country of removal has a pattern or

7    practice of persecuting individuals similarly situated to her.

8    8 C.F.R. § 1208.13(b)(2)(iii).           “[The] alien must make some

9    showing that authorities in h[er] country of nationality are

10   either aware of h[er] activities or likely to become aware of

11   h[er] activities.”    Hongsheng Leng v. Mukasey, 528 F.3d 135,

12   143 (2d Cir. 2008).   Cao failed to establish a well-founded fear

13   of persecution in China on account of her intentions to practice

14   her   Christian   faith   in   an       unregistered   church   and   to

15   proselytize.

16         The country conditions evidence established that tens of

17   millions of Christians practice in unregistered churches in

18   China and that in some areas religious practices are tolerated

19   without interference.     Therefore, despite evidence of sporadic

20   arrests of religious practitioners and public proselytizers,

21   Cao failed to demonstrate “systemic or pervasive” persecution
                                         3
1    of similarly situated Christians who proselytize privately

2    sufficient to demonstrate a pattern or practice of persecution

3    in China.    See In re A-M-, 23 I. & N. Dec. 737, 741 (B.I.A. 2005);

4    see also 8 C.F.R. § 1208.13(b)(2)(iii); Santoso v. Holder, 580

5 F.3d 110, 112 & n.1 (2d Cir. 2009).

6           Cao also failed to establish an objectively reasonable fear

7    of being singled out for persecution.        She did not assert that

8    Chinese officials are aware of her religious practice.             See

9    Hongsheng Leng, 528 F.3d at 143.           And, given the tens of

10   millions of unregistered Christian practitioners in China, she

11   did not demonstrate that Chinese officials are likely to

12   discover her religious activities as required to establish an

13   objectively reasonable fear.       See id.    Further, Cao did not

14   identify any incidents of religious persecution in her home

15   province.    See Jian Hui Shao v. Mukasey, 546 F.3d 138, 143, 149

16   (2d Cir. 2008) (finding no error in the agency’s requirement

17   that    an   applicant   demonstrate   a     well-founded   fear    of

18   persecution specific to her local area when persecutory acts

19   vary according to locality).

20          Accordingly, because the agency reasonably found that Cao

21   failed to demonstrate a well-founded fear of persecution, it
                                       4
1    did not err in denying asylum, withholding of removal, and CAT

2    relief because all three claims were based on the same factual

3    predicate.    See Paul v. Gonzales, 444 F.3d 148, 156-57 (2d Cir.

4    2006).

5        For the foregoing reasons, the petition for review is

6    DENIED.    As we have completed our review, any stay of removal

7    that the Court previously granted in this petition is VACATED,

8    and any pending motion for a stay of removal in this petition

9    is DISMISSED as moot.    Any pending request for oral argument

10   in this petition is DENIED in accordance with Federal Rule of

11   Appellate Procedure 34(a)(2), and Second Circuit Local Rule

12   34.1(b).

13                                 FOR THE COURT:
14                                 Catherine O’Hagan Wolfe, Clerk




                                     5